       Case 5:03-cv-02399-KOB Document 195 Filed 12/29/20 Page 1 of 3                    FILED
                                                                                2020 Dec-29 PM 03:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

                                          )
CORY R. MAPLES,                           )
                                          )
                                          )
              Petitioner,                 )
                                          )
v.                                        )      CIVIL ACTION NO.:
                                          )      5:03-CV-02399-KOB
JEFFERSON S. DUNN,                        )
                                          )
Commissioner of the Alabama
                                          )
Department of Corrections,                )
                                          )
              Respondent.                 )

                            MOTION TO WITHDRAW

      Wayne Morse (“Movant”), counsel for Petitioner Cory R. Maples in the

above-captioned case, and respectfully moves this Honorable Court to enter an order

withdrawing Jonathan Su as counsel for Petitioner in this matter. The reason is that

Mr. Su is leaving the Latham & Watkins law firm to assume a role in the federal

government.    The remaining counsel of record for Petitioner will continue to

represent him. This motion to withdraw is only for Mr. Su.

      Movant does not seek this withdrawal of counsel for delay or other improper

purpose and submits that such withdrawal will not prejudice the Court or any party.




                                         1
      Case 5:03-cv-02399-KOB Document 195 Filed 12/29/20 Page 2 of 3




Dated: December 29, 2020



                                  Respectfully Submitted,

                                  /s/ Wayne Morse
                                  Wayne Morse
                                  WALDREP, STEWART & KENDRICK, LLC
                                  2323 Second Avenue North
                                  Birmingham, Alabama 35203
                                  Telephone: (205) 254-3216
                                  Facsimile: (205) 324-3802
                                  wmorse@wskllc.com

                                  Counsel for Petitioner




                                    2
       Case 5:03-cv-02399-KOB Document 195 Filed 12/29/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 29, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF filing system, which will

send a copy to all counsel of record.

                                        /s/ Wayne Morse
                                        Wayne Morse




                                          3
